Exhibit 99.1 June 5, 2012* Board of Directors Valence Technology, Inc, c/o Roger Williams – by FAX (702) 558-1010 REVISED RESIGNATION LETTER Please accept my resignation, effective immediately, as a director of Valence Technology, as chairman of the Audit Committee of the board, as a member of any and all committees (including the Audit Committee and the Compensation Committee). /s/DONN V. TOGNAZZINI Donn V. Tognazzini *This date is a typographical error and should be July 5, 2012. Exhibit 99.1 July 5, 2012 Board of Directors Valence Technology, Inc. c/a Roger Williams, Corporate counsel - by FAX (702) 558-1010 & 558-1073 Please accept my resignation, effective immediately, as a director of Valence Technology and as a member of and chairman of the Audit Committee of the Board. /s/DONN V. TOGNAZZINI Donn V. Tognazzini
